Fourth Court of Appeals
                                San Antonio, Texas
                                       May 11, 2016

                                   No. 04-15-00758-CV

               IN THE INTEREST OF K.A.D.K. AND J.B.L.E., Children,

               From the 218th Judicial District Court, Wilson County, Texas
                           Trial Court No. 14-10-0616-CVW
                       Melissa Uram-Degerolami, Judge Presiding


                                      ORDER
Sitting:     Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Jason Pulliam, Justice


     The panel has considered the appellant's motion for rehearing, and the motion is
DENIED.



                                                _________________________________
                                                Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2016.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court